Title: To George Washington from Philemon Dickinson, 14 March 1781
From: Dickinson, Philemon
To: Washington, George


                  
                     Sir,
                     Hermitage 14th March 1781
                  
                  On receipt of your Excellency’s favor of the 1st inst: I immediately returned to Jersey and have given the necessary direction, agreable to your Orders—I shall remain here some Days longer, when I shall return to my Family in Town, for a short time; should anything happen during my absence, I shall instantly be informed by Express, & your Excellency may be assured, of my immediate attendance.  I have the honor to be, Your Excellency’s Most Obt Servt
                  
                     Philemon Dickinson
                     
                  
               